Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            DETAILED OFFICE ACTION
         This Office Action is in response to the claims filed on 27 April 2021. 

                   CLAIMS UNDER EXAMINATION
  Claims 1-4, 6-9 and 12-13 are pending and have been examined on their merits.

PRIORITY
The earliest claim to priority is to Provisional Application 62/169105, filed on 01 June 2015.

WITHDRAWN REJECTIONS
The rejection of claims 5 and 9-11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn due to claim amendment.

NEW REJECTIONS
New grounds of rejection have been necessitated by claim amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-4, 6-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Klamerus et al. (previously cited; Method of Treating Atrophic Vaginitis. 2009/0092656, 2009) in view of Lani-Lopez (previously cited; Lani Lopez Natural Health An A-Z New Zealand Guide. 2005; excerpt pages 1-4), and Thompson et al. (Compositions and methods for treating conditions responsive to estrogen. US20010041718A1) as evidenced by the Free Dictionary by Farlex (previously cited; definition: Manuka honey), Shutes et al. (Vegetable oils: Moisturizing and/or Emollient. Aromatic Studies Pages 1-6), the Free Dictionary (definition: oil), Wordnik (definition: honey) and PubChem (definition: propylene glycol) and Association for International Promotion of Gums (Gum tragacanth. Pages 1-2, 2014).


Klamerus et al. teach a method for treating symptoms of atrophic vaginitis (Abstract; [0017]). The art teaches “postmenopausal women with atrophic vaginitis” can be treated ([0160]). The disclosed composition comprises a “therapeutically effective amount of a selective estrogen receptor modulator” ([0018]). Examiner notes this reads on “an effective amount of a selective estrogen receptor modulator” as recited in instant claim 1. In the same section, Klamerus also teaches the use of  a therapeutically effective amount of a carrier suitable for vaginal administration ([0018]). In one particular embodiment, the composition is prepared as a vaginal suppository. In another particular embodiment, the composition is prepared as a vaginal cream ([0019]). Examiner notes Example 1 of the Instant Specification is directed to a “Vaginal Cream/Emulsion”. Therefore a vaginal cream, as taught by Klamerus, is interpreted to read on an emulsion. Examiner notes the art teaches the composition is inserted into the vagina every day for one week and then two times per week thereafter for 3 months ([0156]). Administration every day for one week reads on daily administration or at least once weekly as recited in claim 1.

As set forth above, Klamerus teaches a composition comprising a carrier suitable for vaginal administration. The term “carrier refers to a diluent, adjuvant, excipient, or vehicle with which the compound is administered” ([0046]). Such pharmaceutical carriers can be sterile liquids, due to its high in solubility in water, oils, including those of petroleum, animal, vegetable or synthetic origin, such as peanut oil, soybean oil, mineral oil, sesame oil and the like ([0046]). Petroleum, animal and vegetable oil are broadly interpreted to be natural oils. Oils from peanut, soybean, sesame and minerals are also interpreted to be natural oils.

Examiner notes Examples 2, 4 and 6 explicitly teach the use of propylene glycol (hence, a solvent) in cream formulations containing SERMS to treat atrophic vaginitis. 

The art teaches the effective dose may vary, depending upon factors such as the condition of the patient, the severity of the symptoms of the disease and the manner in which the pharmaceutical composition is administered. The composition is formulated, preferably per unit dose, or labeled for dispensing an amount, such that each dosage contains from about 0.2 mg to about 200 mg per unit dose of tamoxifen (hence, a SERM) ([0076]). The art teaches a dose of 1 gram in Table 4.

Claim 1 has been amended to recite “wherein % by volume is based on all liquid ingredients except the SERM”. As written, this is interpreted to mean that all of the claimed ingredients, with the exception of the SERM are liquid. As set forth above, Klamerus suggests an oil. As defined by the Free Dictionary an oil is “an inflammable liquid of fatty consistency and unctuous feel, which is insoluble in water, soluble or insoluble in alcohol, and freely soluble in ether”. Klamerus suggests the use of propylene glycol in a cream containing a SERM. As evidenced by PubChem, propylene glycol is “a synthetic liquid substance that absorbs water”.

Klamerus does not teach the use of medicinal grade Manuka honey.

While Klamerus suggests the use of natural oil, the art is silent regarding the amount.

Lani-Lopez teaches menopause occurs when the ovaries eventually stop producing estrogen and progesterone, as in natural menopause, or from surgical removal of both ovaries, called surgical menopause (page 1, first bulled under “Causes”). When estrogen starts to reduce, the reproductive organs and breasts may start to atrophy. The vagina may become dry, thin and lose muscle tone & intercourse may become painful for some women (last bullet page 1 bridging page 2). The art teaches vaginal irritation and dryness can be treated with 10g of Manuka honey mixed with 100g of aqueous cream obtained from the pharmacy and Vitamin E 400IU. The art teaches applying to dry vulva irritations (page 3, second paragraph from bottom of page). 

As evidenced by the Free Dictionary by Farlex, Manuka honey is “A medicinal grade honey applied topically to treat decubitus ulcers or prepare wounds beds for skin grafts”. Claim 1 has been amended to recite “wherein % by volume is based on all liquid ingredients except the SERM”. As written, this is interpreted to mean that all of the claimed ingredients, with the exception of the SERM are liquid. Lani-Lopez suggests the use of a honey. As defined by wordnik, honey is “a sweet yellow liquid produced by bees”. 

Thompson et al. teach a composition for treating conditions responsive to estrogen by administering estrogen agonists/antagonists (Abstract). The art teaches menopause is associated with loss of estradiol (estrogen) ([0003]). Loss of estrogen results in atrophic vaginitis ([0029]). The art teaches an estrogen agonist/antagonist is also known as a “selective estrogen receptor modulator” (SERM) ([0044]). Raloxifene is cited as a preferred estrogen agonist/antagonist ([0142]). The composition can be used for topical application to the skin and may be formulated as an emulsion ([0189]).The art teaches the use of solvents capable of dissolving said agonist/antagonist ([0189]). The topical composition may comprise from 2-50% of a pharmaceutical emollient. An emollient is a material used for the prevention or relief of dryness, as well as for the protection of the skin ([0189]). Thompson identifies castor oil, safflower oil, cotton seed oil, corn oil, olive oil, cod liver oil, almond oil, avocado oil, palm oil, sesame oil and soybean oil are useful emollients ([0192]). Thompson identifies tocopherol (vitamin E) as an anti-oxidant/ radical scavenger that can be used as an active agent along with the estrogen agonist/antagonist to treat skin wrinkles ([0021]). A safe and effective amount of an anti-oxidant/radical scavenger may be added to the compositions of the present invention, preferably from about 0.1% to about 10%, more preferably from about 1% to about 5%, of the composition.

As evidenced by Shutes et al., vegetable oil is an emollient (page 1, second paragraph). As evidenced by Shutes et al., honey is an emollient (bottom of page 3).

It would have been obvious to combine the teachings of the prior art by using medicinal grade Manuka honey in the composition taught by Klamerus. One would have been motivated to do so since Klamerus is directed to a method of treating symptoms of vaginal atrophy and Lani-Lopez teaches using Manuka honey to treat vaginal irritation and dryness. One would have had a reasonable expectation of success since Klamerus teaches the disclosed composition may be used to treat irritation and itching of the vagina ([0081]) and Lani Lopez teaches Manuka honey can be used in compositions that treat the same symptoms. One would have expected similar results since both references teach creams that treat the same symptoms. 

It would have been obvious to use about 30-62% honey. One would have been motivated to do so since Thompson teaches emollients can be used in an amount ranging from 2-50% and as evidenced by Shutes, honey is an emollient. Thompson teaches emollients are used to treat dryness. Klamerus teaches the most common vaginal atrophy symptom is vaginal dryness ([0005]). The skilled artisan would optimize the amount of honey taught by Lani based on the level of vaginal dryness. One would have had a reasonable expectation of success using larger amounts of honey since Thompson teaches emollients can be used in concentrations up to 50%. The MPEP teaches in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. 

As set forth above, Klamerus suggests the use of natural oils. It would have been obvious to use about 23% by volume to about 54% by volume of a natural oil. One would have been motivated to do so since Thompson teaches emollients can be used in an amount ranging from 2-50% and as evidenced by Shutes, vegetable oils (hence, a natural oil) is an emollient. Thompson teaches emollients are used to treat dryness. Klamerus teaches the most common vaginal atrophy symptom is vaginal dryness. One would optimize the amount based on the dryness being treated. One would have had a reasonable expectation of success since Klamerus and Thompson are both directed to methods of treating conditions caused by low amounts of estrogen.

Claim 1 recites applying about 2 ml to about 8 ml of the claimed composition. Examiner notes the claim does not recite the amount of the SERM (i.e., the active ingredient) or the solvent in the claimed composition. As set forth above, Klamerus teaches the use of a therapeutically effective amount of SERM in a solvent. While Klamerus does not explicitly teach applying about 2 to about 8 ml, Klamerus teaches the amount administered should deliver a therapeutic dose of SERM. One would optimize the amount based on the concentration of active ingredients in the composition and the desired effect.

Claim 1 has been amended to recite “wherein % by volume is based on all liquid ingredients except the SERM”. As written, this is interpreted to mean that all of the claimed ingredients, with the exception of the SERM are liquid. It would have been obvious to use each of the claimed ingredients (except the SERM) in liquid form. One would have been motivated to do so since honey, oil and propylene glycol are liquids.

MPEP 2133.03 discloses the following:
 “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).” 

	
MPEP 2144.05 [R-5]: 

A. Optimization Within Prior Art Conditions or Through Routine Experimentation

Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”

Therefore claim 1 is rendered obvious (claim 1).

Klamerus suggests the use of tragacanth gum as a binder ([0069]). As evidenced by the Association for International Promotion of Gums, tragacanth gum is a thickener (second to last paragraph of page 1). Therefore claim 2 is included in this rejection (claim 2).

Klamerus discloses the use of vitamin E (see Example 2, Example 9). Further, Lani Lopez teaches vitamin E is in the disclosed composition. Therefore claim 3 is included in this rejection (claim 3).

Klamerus suggests the use of peanut oil and soybean oil (supra). Therefore claim 4 is included in this rejection (claim 4).

Klamerus teaches the use of tamoxifen (see Table 4). Therefore claim 6 is included in this rejection (claim 6).

Klamerus teaches said SERM may be the benzothiphene derivative raloxifene ([0049). It would have been obvious to choose one of the alternative SERMS disclosed by Klamerus. The person of ordinary skill in the art would have been motivated to do so because KSR Rationale E indicates that “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and commonsense” (MPEP 2143 “Rationale E. Obvious to Try” section). One would expect success using raloxifene in place of tamoxifen since Klamerus teaches a formulation comprising a SERM, and teaches use of the SERM raloxifene. Therefore claim 7 is included in this rejection (claim 7).

The composition is formulated, preferably per unit dose, or labeled for dispensing an amount, such that each dosage contains from about 0.2 mg to about 200 mg per unit dose of tamoxifen (supra). While Klamerus does not teach the concentration as claimed, it would have been obvious to optimize the amount of SERM used. Klamerus the active agents are present in an amount effective to produce a tissue specific estrogenic effect ([0023]). The art teaches it treats the symptoms of atrophic vaginitis, and that the administered will depend on the individual’s condition ([0082]). One would optimize the amount of SERM administered based on the desired therapeutic effect. One would have had a reasonable expectation of success since Klamerus teaches the amount used can be modified. Therefore claim 8 is included in this rejection (claim 8).

While Klamerus suggests natural oils, the art is silent regarding the use of avocado oil, coconut oil or olive oil.

As set forth above, Thompson suggest the use of avocado oil and olive oil.

It would have been obvious to try avocado oil or olive oil in the composition taught by Klamerus. One would have been motivated to do so since Klamerus suggests the use of natural oils in a composition that contains SERMs and Thompson teaches avocado oil and olive oil that can be used in a composition containing a SERM. One would have had a reasonable expectation of success since Thompson teaches these oils can be used. One would have expected similar results since both references treat conditions associated with low amounts of estrogen. Therefore claim 9 is included in this rejection (claim 9).

Klamerus discloses the use of propylene glycol in the Examples as set forth above. As evidenced by the Instant Specification, this is a thickener ([0024]). Klamerus discloses the use of vitamin E (see Example 2, Example 9). Further, Lani Lopez teaches vitamin E is in the disclosed composition. Therefore claim 12 is included in this rejection (claim 12).

Klamerus does not disclose the use of estrogen. Therefore claim 13 is included in this rejection (claim 13).

Therefore Applicant’s Invention is rendered obvious as claimed.

APPLICANT’S ARGUMENTS
The arguments made in the response filed on 27 April 2021 are acknowledged. The Applicant disagrees with the definition of Manuka Honey used in the previous Office Action and alleges a different definition than the one cited by Examiner was found. The Applicant cites other references (Patent US 9,446,079; Williams et al.) which teach medical grade honeys are treated with gamma irradiation and filtration and have a specific “Manuka factor”. The Applicant alleges the Office has not provided evidence the  Manuka honey taught by Lani-Lopez is medicinal grade.

The Applicant argues the claimed amount of Manuka honey would not have been obvious over the teachings of Lani-Lopez.  The Applicant argues Mermelstein does not teach the amount of natural oil now recited in claim 1. The arguments state there is a complicated interrelationship present in the claimed composition between the medicinal grade honey and the natural oil. The Applicant asserts none of the prior art references teach or suggest both a high concentration of the natural oil and a high concentration of Manuka honey required to achieve the effect or that such high concentrations should be present together.

EXAMINER’ RESPONSE
The arguments are not persuasive. The Applicant has submitted references (not by the claimed inventor) to provide a definition for medical grade Manuka honey. Examiner notes the Instant Specification does not provide a definition for medical grade Manuka Honey. While the Applicant may be his/her own lexicographer, the Instant Specification does not provide a definition for the claimed ingredient. Therefore Examiner’s reliance on the dictionary is proper. The Applicant alleges the dictionary does not teach the definition cited by Examiner. This argument is not persuasive. Examiner has submitted a PDF of the definition as found on the internet. The Free Dictionary cites the following definition for the term “Manuka Honey”:
A medicinal grade honey applied topically to treat decubitus ulcers or prepare wound beds for skin graftsApplication When compared to standard hydrogel therapy, venous leg ulcers dressed with manuka honey have less slough, better healing and a lower incidence of infection

Based on this definition, one of ordinary skill in the art would understand Manuka honey to be a medicinal grade honey. If Applicant means the claimed Manuka honey has specific properties, said properties must be claimed. Therefore the arguments made by the Applicant are not persuasive. Examiner notes new grounds of rejection have been made to address the amount of honey now recited in claim 1. The arguments directed to Mermelstein are now moot. New grounds of rejection have been made that do not rely on Mermelstein as prior art. As set forth above, the Applicant argues the references don’t teach or suggest the interaction between oil and Manuka honey. The arguments are not persuasive. As set forth above, compositions containing honey and natural oil are ingredients known to be used in compositions that treat atrophic vaginitis. As set forth above, honey and oils are both emollients. Thompson teaches emollients can be used in the claimed amounts (hence, in “high concentrations” as asserted by the Applicant). It follows that using them together would produce the claimed effect. Therefore the arguments are not persuasive.


CONCLUSION

No Claims Are Allowed

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE MOSS whose telephone number is (571) 270-7439. The examiner can normally be reached on Monday-Friday, 8am-5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the APIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/NATALIE M MOSS/                                                      Examiner, Art Unit 1653                                                                                                                                                  


	
/SHARMILA G LANDAU/           Supervisory Patent Examiner, Art Unit 1653